Citation Nr: 1828694	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  10-47 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for vertigo, claimed as dizziness, to include as secondary to service-connected ear disabilities.

2. Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, to include as secondary to service-connected ear disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015 and in March 2017, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board remanded this matter to the AOJ to obtain any pertinent outstanding treatment records, as well as to schedule the Veteran for VA examinations regarding the issues on appeal.  Therein it was noted that the Veteran's VA examinations had been cancelled by the medical administrative staff due to the Veteran failing to confirm his appointments, but it was later noted that the Veteran had been hospitalized at that time.  The Board indicated that because the Veteran was hospitalized for an unknown period of time, which may have precluded him from attending his scheduled examinations and the fact that he had a history of compliance with past examinations, a remand was necessary to afford the Veteran another opportunity to report for the directed VA examinations.

Review of the record since the March 2017 remand shows that attempts to schedule VA examinations were made, but were unsuccessful.  In that regard, the Veteran did not report for VA examinations scheduled in April 2017 and July, but the AOJ learned that the Veteran missed these appointments because he was hospitalized at the Houston VA Medical Center (VAMC).  Thereafter, in early January 2018, the Veteran failed to report for another scheduled VA examination, but he later called the AOJ and indicated he had been hospitalized and requested to reschedule the VA examination.  

In March 2018, the AOJ received notice that the Veteran was a fugitive felon with an outstanding warrant pending since April 2016, and asked the Veteran to provide evidence to refute this information.  The AOJ did not hear back from the Veteran, and, after determining that ordering an additional VA examination request would be futile without evidence that the Veteran would show up for the examination due to the pending fugitive felon notice, issued a supplemental statement of the case (SSOC) in March 2018.  

In a Report of General Information it was noted that in April 2018, the Veteran's representative called and reported that the Veteran had a new physical and mailing address in Brazoria, Texas, and that the Veteran still had a house in Orange, Texas, but his mailbox had gotten broken into and he asked the post office to stop sending mail there.  In light of the foregoing, the Veteran should be given one last opportunity to report for the VA examinations regarding the issues on appeal.  

The Board also advises the Veteran that while VA has a duty to ensure adequate notice is provided; this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperate by appearing for his examinations, once scheduled.  See also 38 C.F.R. § 3.655 (b) (2017).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any vertigo present during the pendency of the claim, or proximate thereto.  The examiner must review the claims file in conjunction with the examination.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo is etiologically related to his active service or had its onset in service.  In forming the opinion, the examiner should consider the Veteran's documented reports of symptoms in service.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's vertigo was caused or chronically worsened by the Veteran's service-connected ear disabilities.  The rationale for all opinions expressed must be provided. 

2.  Also, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any currently present acquired psychiatric disability.  The examiner must review the claims file in conjunction with the examination.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present acquired psychiatric disability is etiologically related to active service or had its onset during active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present acquired psychiatric disability was caused or chronically worsened by the Veteran's service-connected ear disabilities.  The rationale for all opinions expressed must be provided. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  

4. Readjudicate the remaining issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) to him and his representative and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

